DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on January 11, 2021.  Claims 2-6 and 11-12 are pending in the application.
Status of Objections and Rejections
All objections from the previous office action are withdrawn in view of Applicant’s amendment.
The rejection of claim 1 is obviated by Applicant’s cancellation.
New grounds of rejection under 35 U.S.C. §103 and 112 are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5, 2-4 and 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the probe molecules" in line 30.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5, 2, 6, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cubukcu (U.S. Patent Pub. 2016/0123973) in view of Schedin (F. Schedin, et al., Detection of individual gas molecules adsorbed on graphene, Nature Materials, 2007(6), page 652-55, provided in IDS filed on March 25, 2019).
Regarding claim 5, Cubukcu teaches a sensing device ([0006] lines 1-2: a multimodal biosensor) for detecting binding affinity and binding kinetics between molecules ([0023] lines 6-10: multiple key parameters intrinsic to the adsorbed molecules, such as binding affinity can be obtained; lines 12-14: enable the detection and differentiation of multiple protein molecules, through the use of appropriate target-receptor molecules; thus the detection is deemed to be for the binding of the target and receptor molecules), the sensing device comprising 
a sensor (Fig. 1; [0017] line 3: a device) including at least one field effect transistor (Fig. 1: Graphene Field Effect Transistor; [0018] line 5: graphene FET) configured to detect binding affinity and binding kinetics between molecules ([0041] lines 2-4: a multimodal biosensing device capable of transducing protein binding events into electrical signal), the at least one field effect transistor having a single-layer graphene ([0030] lines 20-21: the field effective transistor, e.g., graphene monolayer) as a conductive channel (Fig. 1: showing graphene channel between the Source and Drain of the graphene field effect transistor; [0030] lines 21-22: graphene monolayer produces electrical signals; thus the graphene monolayer is deemed to be a conductive channel); 
a microfluidic chip ([0021] line 1: a nanoscale sensing device; Fig. 1: showing the silicon frame with SiNx membrane disposed on and a channel between the Source and Drain of the transistor; thus the silicon frame and the silicon nitride membrane are together deemed to be a chip substrate, which has a channel at a nanoscale on it, and 
a measurement circuit (Fig. 1: showing a power source applying Vg and an ammeter measuring current; the power source and ammeter are deemed to be a measurement circuit) configured to:
detect parameters ([0052] lines 20-23: the integrated nanoelectronic sensing response of the graphene FET is characterized by measuring the current voltage (I-V) characteristics of the device for various concentration of IgG) of a dissociation process ([0059] lines 1-1-4: being able to obtain, in all three sensing modes, unique parameters were extracted, such as binding and dissociation constants) between the molecules via the sensor (Fig. 1; [0017] line 3: a device) having the single-layer graphene ([0030] lines 20-21: the field effective transistor, e.g., graphene monolayer) as the conductive channel (Fig. 1: showing graphene channel between the Source and Drain of the graphene field effect transistor; [0030] lines 21-22: graphene monolayer produces electrical signals; thus the graphene monolayer is deemed to be a conductive channel), and
determine an equilibrium constant KA ([0054] lines 17-20: Kd is the Langmuir equilibrium constant of dissociation; notably, Kd=(koff/kon) characterizes the strength of the binding event and is an indication of the surface affinity between the binding surface, here, the graphene, and adsorbate; thus KA is deemed to be 1/Kd=(kon/koff)) by: calculating the equilibrium constant KA via equation 2 based on the detected parameters ([0054] the Langmuir adsorption isotherm equation (4)), wherein the equation is:

    PNG
    media_image1.png
    61
    382
    media_image1.png
    Greyscale
.
ΔVcnp represents the relative offset of a graphene charge neutral point, 
Q represents a constant related to the charges of the molecules to be tested, the charge distribution of the molecules to be tested and a dielectric constant of the solution, 
ka represents the binding rate constant, 
kd represents the dissociation rate constant, 
KA represents the equilibrium constant, 
[A] represents the concentration of the molecules to be tested, and 
[B]max represents the maximum density of the probe molecules.
Here, equation (2) can be rewritten in                         
                            
                                
                                    ∆
                                    
                                        
                                            V
                                        
                                        
                                            C
                                            N
                                            P
                                        
                                    
                                
                                
                                    Q
                                
                            
                            =
                            
                                
                                    
                                        
                                            [
                                            B
                                            }
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                    [
                                    A
                                    ]
                                
                                
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    A
                                                
                                            
                                        
                                    
                                    +
                                    [
                                    A
                                    ]
                                
                            
                        
                    , corresponding to equation (4) of the Langmuir adsorption isotherm, wherein                         
                            
                                
                                    ∆
                                    
                                        
                                            V
                                        
                                        
                                            C
                                            N
                                            P
                                        
                                    
                                
                                
                                    Q
                                
                            
                        
                     corresponding to Δ; [B]max corresponding to Δmax; [A] corresponding to [C]; and 1/KA corresponding to Kd.

Cubukcu does not explicitly disclose the single-layer graphene is single crystal graphene.
However, Schedin teaches micrometer-sized sensor made from graphene are capable of detecting individual events when a gas molecule attaches to or detaches from graphene’s surface (page 652, Col. 1, para. 1, lines 11-13).  The studied graphene devices have graphene monocrystals of typically 10 µm in size (page 652, Col. 2, para. 2, lines 1-4).  Graphene on a single-crystal device has low resistance, contributing to e, at room temperature (page 652, Col. 2, para. 1, lines 4-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cubukcu by incorporating graphene monocrystals into the graphene devices as taught by Schedin because the single-crystal device would help maximize the signal-to-noise ratio to a level sufficient for detecting changes in a local concentration by less than one electron charge, e, at room temperature (page 652, Col. 2, para. 1, lines 4-9).

Regarding claim 2, Cubukcu and Schedin disclose all limitation of claim 5 as applied to claim 5.  Cubukcu does not disclose at least two field effect transistors are provided on the sensor, the at least two field effect transistors are arranged into a field effect transistor array, the single-layer single crystal graphene is configured to form the conductive channel, and the field effect transistor array can perform parallel detection.
However, Schedin teaches large arrays of such sensor would increase the catchment area, allowing higher sensitivity for short-time exposures and the detection of active (toxic) gases in as minute concentrations as practically desirable (page 655, Col. 1, para. 3, lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cubukcu by arranging at least two FETs into an array performing parallel detection as taught by Schedin because large arrays of the sensors would increase the catchment area, allowing higher sensitivity for 

Regarding claim 6, Cubukcu teaches a detection system ([0006] lines 1-2: a multimodal biosensor) comprising the sensor (Fig. 1; [0017] line 3: a device) according to claim 1 (as described in claim 1) and a compound A ([0019] lines2-3: functionalizing with protein A/G; here the A/G is deemed to be compound A).

Regarding claim 11, Cubukcu teaches a sensing device ([0006] lines 1-2: a multimodal biosensor) for detecting binding affinity and binding kinetics between molecules ([0023] lines 6-10: multiple key parameters intrinsic to the adsorbed molecules, such as binding affinity can be obtained; lines 12-14: enable the detection and differentiation of multiple protein molecules, through the use of appropriate target-receptor molecules; thus the detection is deemed to be for the binding of the target and receptor molecules), the sensing device comprising 
a sensor (Fig. 1; [0017] line 3: a device) including at least one field effect transistor (Fig. 1: Graphene Field Effect Transistor; [0018] line 5: graphene FET) 
a microfluidic chip ([0021] line 1: a nanoscale sensing device; Fig. 1: showing the silicon frame with SiNx membrane disposed on and a channel between the Source and Drain of the transistor; thus the silicon frame and the silicon nitride membrane are together deemed to be a chip substrate, which has a channel at a nanoscale on it, and thus the chip is deemed to be a microfluidic chip, i.e., in a nanoscale or a microscale of 1000 nanometer); and
a measurement circuit (Fig. 1: showing a power source applying Vg and an ammeter measuring current; the power source and ammeter are deemed to be a measurement circuit) configured to:
detect parameters ([0052] lines 20-23: the integrated nanoelectronic sensing response of the graphene FET is characterized by measuring the current voltage (I-V) characteristics of the device for various concentration of IgG) of a dissociation process ([0059] lines 1-1-4: being able to obtain, in all three sensing modes, unique parameters were extracted, such as binding and dissociation constants) between the molecules via the sensor (Fig. 1; [0017] line 3: a device) having the single-layer graphene ([0030] lines 20-21: the field effective transistor, e.g., graphene monolayer) as the conductive 
determine an equilibrium constant KA ([0054] lines 17-20: Kd is the Langmuir equilibrium constant of dissociation; notably, Kd=(koff/kon) characterizes the strength of the binding event and is an indication of the surface affinity between the binding surface, here, the graphene, and adsorbate; thus KA is deemed to be 1/Kd=(kon/koff)) by: calculating a binding rate constant ka ([0054] lines 21-22: the rate of adsorption kon) and a dissociation rate constant kd ([0054] lines 21-22: the rate of adsorption koff) based on the detected parameters, and determining the equilibrium constant KA based on the calculated binding rate constant ka and the calculated dissociation rate constant kd via a relational expression KA = ka/kd ([0054] line 18: Kd=(koff/kon); here, Koff is the desorption (dissociation) rate and Kon is the adsorption (binding) rate, so Kd = 1/KA), wherein:
the equations are:

    PNG
    media_image2.png
    122
    404
    media_image2.png
    Greyscale

ΔVcnp represents the relative offset of a graphene charge neutral point, 
Q represents a constant related to the charges of the molecules to be tested, the charge distribution of the molecules to be tested and a dielectric constant of the solution, 
ka represents the binding rate constant, 
d represents the dissociation rate constant, 
KA represents the equilibrium constant, 
[A] represents the concentration of the molecules to be tested, and 
[B]max represents the maximum density of the probe molecules.

The designation of “equations 1a and 1b” is functional statements with regard to how to calculate Ka and Kd and not further limiting in so far as the structure of the product is concerned.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the graphene FET-based sensor of Cubukcu has the presently claimed structure and would therefore would have the ability to determine and/or calculate the parameters of Ka and Kd.

Cubukcu does not explicitly disclose the single-layer graphene is single crystal graphene.
However, Schedin teaches micrometer-sized sensor made from graphene are capable of detecting individual events when a gas molecule attaches to or detaches from graphene’s surface (page 652, Col. 1, para. 1, lines 11-13).  The studied graphene devices have graphene monocrystals of typically 10 µm in size (page 652, Col. 2, para. e, at room temperature (page 652, Col. 2, para. 1, lines 4-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cubukcu by incorporating graphene monocrystals into the graphene devices as taught by Schedin because the single-crystal device would help maximize the signal-to-noise ratio to a level sufficient for detecting changes in a local concentration by less than one electron charge, e, at room temperature (page 652, Col. 2, para. 1, lines 4-9).

Regarding claim 12, Cubukcu teaches a sensing device ([0006] lines 1-2: a multimodal biosensor) for detecting binding affinity and binding kinetics between molecules ([0023] lines 6-10: multiple key parameters intrinsic to the adsorbed molecules, such as binding affinity can be obtained; lines 12-14: enable the detection and differentiation of multiple protein molecules, through the use of appropriate target-receptor molecules; thus the detection is deemed to be for the binding of the target and receptor molecules), the sensing device comprising 
a sensor (Fig. 1; [0017] line 3: a device) including at least one field effect transistor (Fig. 1: Graphene Field Effect Transistor; [0018] line 5: graphene FET) configured to detect binding affinity and binding kinetics between molecules ([0041] lines 2-4: a multimodal biosensing device capable of transducing protein binding events into electrical signal), the at least one field effect transistor having a single-layer 
a microfluidic chip ([0021] line 1: a nanoscale sensing device; Fig. 1: showing the silicon frame with SiNx membrane disposed on and a channel between the Source and Drain of the transistor; thus the silicon frame and the silicon nitride membrane are together deemed to be a chip substrate, which has a channel at a nanoscale on it, and thus the chip is deemed to be a microfluidic chip, i.e., in a nanoscale or a microscale of 1000 nanometer); and
a measurement circuit (Fig. 1: showing a power source applying Vg and an ammeter measuring current; the power source and ammeter are deemed to be a measurement circuit) configured to:
detect parameters ([0052] lines 20-23: the integrated nanoelectronic sensing response of the graphene FET is characterized by measuring the current voltage (I-V) characteristics of the device for various concentration of IgG) of a dissociation process ([0059] lines 1-1-4: being able to obtain, in all three sensing modes, unique parameters were extracted, such as binding and dissociation constants) between the molecules via the sensor (Fig. 1; [0017] line 3: a device) having the single-layer graphene ([0030] lines 20-21: the field effective transistor, e.g., graphene monolayer) as the conductive channel (Fig. 1: showing graphene channel between the Source and Drain of the graphene field effect transistor; [0030] lines 21-22: graphene monolayer produces 
calculate an equilibrium constant KA via equation 2 on the detected parameters ([0054] lines 17-20: Kd is the Langmuir equilibrium constant of dissociation; notably, Kd=(koff/kon) characterizes the strength of the binding event and is an indication of the surface affinity between the binding surface, here, the graphene, and adsorbate; thus KA is deemed to be 1/Kd=(kon/koff)) wherein equation 2 is:

    PNG
    media_image1.png
    61
    382
    media_image1.png
    Greyscale

ΔVcnp represents the relative offset of a graphene charge neutral point, 
Q represents a constant related to the charges of the molecules to be tested, the charge distribution of the molecules to be tested and a dielectric constant of the solution, 
ka represents the binding rate constant, 
kd represents the dissociation rate constant, 
KA represents the equilibrium constant, 
[A] represents the concentration of the molecules to be tested, and 
[B]max represents the maximum density of the probe molecules ([0054] the Langmuir adsorption isotherm equation (4)).
Here, equation (2) can be rewritten into                         
                            
                                
                                    ∆
                                    
                                        
                                            V
                                        
                                        
                                            C
                                            N
                                            P
                                        
                                    
                                
                                
                                    Q
                                
                            
                            =
                            
                                
                                    
                                        
                                            [
                                            B
                                            }
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                    [
                                    A
                                    ]
                                
                                
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    A
                                                
                                            
                                        
                                    
                                    +
                                    [
                                    A
                                    ]
                                
                            
                        
                    , corresponding to equation (4) of the Langmuir adsorption isotherm, wherein                         
                            
                                
                                    ∆
                                    
                                        
                                            V
                                        
                                        
                                            C
                                            N
                                            P
                                        
                                    
                                
                                
                                    Q
                                
                            
                        
                     corresponding to Δ; [B]max corresponding to Δmax; [A] corresponding to [C]; and 1/KA corresponding to Kd.

Cubukcu does not explicitly disclose the single-layer graphene is single crystal graphene.
However, Schedin teaches micrometer-sized sensor made from graphene are capable of detecting individual events when a gas molecule attaches to or detaches from graphene’s surface (page 652, Col. 1, para. 1, lines 11-13).  The studied graphene devices have graphene monocrystals of typically 10 µm in size (page 652, Col. 2, para. 2, lines 1-4).  Graphene on a single-crystal device has low resistance, contributing to maximize the signal-to-noise ration to a level sufficient for detecting changes in a local concentration by less than one electron charge, e, at room temperature (page 652, Col. 2, para. 1, lines 4-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cubukcu by incorporating graphene monocrystals into the graphene devices as taught by Schedin because the single-crystal device would help maximize the signal-to-noise ratio to a level sufficient for detecting changes in a local concentration by less than one electron charge, e, at room temperature (page 652, Col. 2, para. 1, lines 4-9).
Claim(s) 3-4 is/are rejected under 35 U.S.C. §103 as being unpatentable over Cubukcu in view of Schedin, and further in view of Chen (U.S. Patent Pub. 2012/021412).
Regarding claim 3, Cubukcu and Schedin disclose all limitations of claim 5 as applied to claim 5.  Cubukcu discloses the sensor comprising a compound A ([0019] lines 2-3: functionalizing with protein A/G; here the A/G is deemed to be compound A).

However, Chen teaches a graphene-based field-effect transistor (FET)-based biosensor for biomolecules detection (Fig. 1a: 10; [0003] lines 11-12).  The biosensor includes a nanostructure that includes a graphene sheet (Fig. 1a: 35; [0004] lines 2, 5), using graphene-based sheets decorated with nanoparticle-biomolecule conjugates (Fig. 1a: 40; [0040] lines 3-4).  The nanoparticle-biomolecule conjugate is attached to the nanostructure using non-covalent bonding (Fig. 1a; [0050] lines 2-3).  The non-covalent attachment of the nanoparticle to the nanostructure avoids the effect of changing the electrical characteristics of the nanostructure or graphene-based sheet that may occur with a covalent bond ([0050] lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cubukcu and Schedin by substituting compound A (Cubukcu, [0019] lines 2-3: functionalizing with protein A/G) with non-covalently bound nanoparticle as taught by Chen because non-covalent attachment of the nanoparticle to the nanostructure avoids the effect of changing the electrical characteristics of the nanostructure or graphene-based sheet that may occur with a covalent bond (Chen, [0050] lines 7-11).  Further, the combined Cubukcu, Schedin, and Chen would necessarily result in the nanoparticles non-covalently bound with the single-layer single crystal graphene.


However, Chen teaches the biomolecule may be conjugated to the nanoparticle (Fig. 1a: 40; [0048] lines 1-2).  Conjugation methods include chemical complexing, which may be either ionic or non-ionic in nature, or covalent binding ([0048] lines 6-8).  The nanoparticle-biomolecule conjugate 40 may include gold nanoparticles conjugated with anti-immunoglobulin G (anti-IgG), which functions as the specific recognition group for the target biomolecule 55, i.e., an IgG antibody ([0042] lines 11-15).  Thus, Chen teaches probe molecules (Fig. 1a; 0042] lines 12-13: anti-immunoglobulin G (anti-IgG)) that are covalently bound with the compound A (Fig. 1a; [0042] lines 11-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cubukcu and Schedin by incorporating anti-IgG covalently bound with the nanoparticles as taught by Chen because the anti-IgG functions as the specific recognition group enabling the detection of the target biomolecules ([0042] lines 13-15).
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are unpersuasive in light of new grounds for rejection.  
Applicant argues each of Afzali-Ardakani, Schedin, and Choi, alone or in combination, fails to disclose or even recognizes (1) the improvement in accuracy achieved by the claimed invention with respect to detecting binding affinity and binding kinetics between molecules (page 8, para. 1, lines 1-3) or (2) detecting parameters for 
Further, the preamble “for detecting binding affinity and binding kinetics between molecules” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by modified Cubukcu is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795